In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                                __________________

                                NO. 09-21-00358-CV
                                __________________


            IN RE STATE NATIONAL INSURANCE COMPANY

__________________________________________________________________

                           Original Proceeding
             58th District Court of Jefferson County, Texas
                       Trial Cause No. A-207,673
__________________________________________________________________

                           MEMORANDUM OPINION

      State National Insurance Company, Relator, petitioned for a writ of

mandamus to compel the trial court to deny a motion to compel the deposition of

Relator’s corporate representative. The Real Party in Interest filed a Motion to

Compel State National to produce a corporate representative for an oral deposition.

Relator filed a motion to quash the deposition on the ground that Relator’s payment

of the appraisal award and prompt payment penalty precluded the Real Party in

Interest, Gabriela Garcia, from pursing a claim for breach of contract. Relator urged

the trial court to require Garcia to show a factual basis for an extra-contractual claim


                                           1
before a deposition would go forward on topics that Relator argued were unrelated

to the handling and resolution of the claim.1 In the hearing on the motion to compel

the deposition, the trial court noted that Relator had not moved for summary

disposition of the case. The mandamus record does not indicate that Relator asked

the trial court to sign a written order limiting the scope of the deposition.

      In its mandamus petition, Relator argues the trial court abused its discretion

by allowing a deposition of Relator’s corporate representative after Relator

completed the appraisal process and paid the award and the prompt payment penalty.

Relator claims any remaining claims of the Real Party in Interest, Gabriela Garcia,

are based on Relator’s invocation of its contractual right to have the loss determined

through appraisal. Relator argues the trial court further abused its discretion by

failing to tailor the requested discovery to the existing issues in the case.

      Writs of mandamus are issued to compel trial courts to perform ministerial

acts or duties, or to correct a clear abuse of discretion when there is otherwise no

adequate remedy through an ordinary appeal. In re Prudential Ins. Co. of Am., 148

S.W.3d 124, 135-36 (Tex. 2004) (orig. proceeding); Walker v. Packer, 827 S.W.2d


      1
         The topics identified in the notice of oral deposition included (1) claims
handling procedures and materials, (2) role of claims adjuster, and (3) defendant’s
relationship with third-party adjusting companies. Relator complained to the trial
court that the deposition would not lead to the discovery of relevant evidence, but
Relator has not directed this Court’s attention to a place in the record where Relator
presented the trial court with specific overbreadth challenges to these topics as they
relate to a bad-faith claim.
                                           2
833, 839-40 (Tex. 1992) (orig. proceeding). An abuse of discretion occurs when a

trial court’s ruling is arbitrary and unreasonable or is made without regard for

guiding legal principles or supporting evidence. In re Nationwide Ins. Co. of Am.,

494 S.W.3d 708, 712 (Tex. 2016) (orig. proceeding); Ford Motor Co. v. Garcia, 363

S.W.3d 573, 578 (Tex. 2012). We determine the adequacy of an appellate remedy

by balancing the benefits of mandamus review against the detriments. In re Essex

Ins. Co., 450 S.W.3d 524, 528 (Tex. 2014) (orig. proceeding); In re Prudential Ins.

Co. of Am., 148 S.W.3d at 136.

      The Court, having examined and fully considered the petition for writ of

mandamus and the applicable law, is of the opinion that the Relator has not met its

burden to obtain mandamus relief. Relator has failed to establish that the trial court

clearly abused its discretion by granting the motion to compel the deposition of a

corporate representative, or that the Relator lacks an adequate appellate remedy. We

deny the petition for a writ of mandamus. See Tex. R. App. P. 52.8(a). The motion

for temporary relief is denied as moot.

      PETITION DENIED.

                                                           PER CURIAM

Submitted on December 1, 2021
Opinion Delivered December 2, 2021

Before Golemon, C.J., Kreger and Johnson, JJ.


                                          3